Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 1 of 18 PageID: 1123




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


    Defense Distributed,                         No. 3:19-CV-04753-aet-tjb
    Second Amendment Foundation, Inc.,
    Firearms Policy Coalition, Inc.,
    Firearms Policy Foundation,
    The Calguns Foundation,
    California Association of Federal
    Firearms Licensees, Inc., and
    Brandon Combs,
                       Plaintiffs,

                      v.

    Gurbir Grewal, Attorney General of the
    State of New Jersey,
                      Defendant.


                           Amended Declaration of Brandon Combs




    BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
    Chad Flores                              Daniel L. Schmutter
    cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
    Daniel Hammond                           74 Passaic Street
     dhammond@beckredden.com                 Ridgewood, New Jersey 07450
    Hannah Roblyer                           (201) 967-8040
    hroblyer@beckredden.com 1221
    McKinney Street, Suite 4500            Josh Blackman*
    Houston, Texas 77010                   joshblackman@gmail.com
    (713) 951-3700                         1303 San Jacinto Street
                                           Houston, TX 77002
                                           (202) 294-9003
                                           *Pro hac vice motion to be filed
                                Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 2 of 18 PageID: 1124



               AMENDED DECLARATION OF BRANDON COMBS

  I, Brandon Combs, declare as follows:

  1.    I am the founder and president of institutional plaintiff Firearms Policy
        Coalition, Inc. (FPC), founder and president of institutional plaintiff
        Firearms Policy Foundation (FPF), the secretary and executive director of
        institutional plaintiff The Calguns Foundation (CGF), the founder and
        executive vice president of institutional plaintiff California Association of
        Federal Firearms Licensees, Inc. (CAL-FFL), and the creator and developer
        of CodeIsFreeSpeech.com. I am a Life member in good standing of Second
        Amendment Foundation and a current member in good standing of Defense
        Distributed “LEGIO,” Defense Distributed’s “political and technical
        fraternity.” I reside outside of the State of New Jersey.

  2.    The CodeIsFreeSpeech (CIFS) project, located online at
        CodeIsFreeSpeech.com, is a project of Firearms Policy Coalition, Inc.,
        Firearms Policy Foundation, The Calguns Foundation, California Association
        of Federal Firearms Licensees, Inc., and individuals, including me, who are
        passionate about the Constitution and individual liberties, including the
        freedom of speech.

  3.    CodeIsFreeSpeech.com is a publicly-available Web site for the publication
        and re-publication of truthful, non-misleading, non-commercial political
        speech and information that is protected under the United States
        Constitution. The purpose of the CIFS project is to allow people to share
        knowledge and empower them to exercise their fundamental, individual
        rights. CIFS contains, among other things, links to digital instructions in the
        form of computer-aided design files or other code or instructions stored and
        displayed in electronic format as a digital model that may be used to program
        a three-dimensional printer to manufacture or produce a firearm, firearm
        receiver, magazine, or firearm component.

  4.    Firearms Policy Coalition, Inc. (FPC) is a 501(c)4 non-profit membership
        organization incorporated under the laws of Delaware with its principal place
        of business in Sacramento, California, with members and supporters
        throughout the country. FPC's primary mission is to protect and defend the
        Constitution of the United States and the People’s rights, privileges, and
        immunities deeply rooted in this Nation’s history and tradition through all
        lawful activities and programs, with a focus on the fundamental, individual
        right to keep and bear arms and freedom of speech. FPC has participated in
        and funded First Amendment direct advocacy (lobbying), grassroots
        advocacy, education, litigation, and other activities to defend and advance the
        freedom of speech. FPC is a partner (with FPF) in K12speech.com, a website
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 3 of 18 PageID: 1125



       and initiative to help students and parents understand and lawfully exercise
       their rights, among other things.

  5.   Firearms Policy Foundation (FPF) is a 501(c)3 non-profit membership
       organization incorporated under the laws of Delaware with its principal place
       of business in Sacramento, California, with members and supporters
       throughout the country. FPF’s primary mission is to protect and defend the
       Constitution of the United States and the People’s rights, privileges, and
       immunities deeply rooted in this Nation’s history and tradition through all
       lawful charitable activities and programs, with a focus on the fundamental,
       individual right to keep and bear arms and freedom of speech. FPF has
       participated in and funded First Amendment advocacy, education, litigation,
       and other activities to defend and advance the freedom of speech. FPF is a
       partner (with FPC) in K12speech.com, a website and initiative to help
       students and parents understand and lawfully exercise their rights, among
       other things.

  6.   The Calguns Foundation (CGF) is a 501(c)3 non-profit membership
       organization incorporated under the laws of California with its principal
       place of business in Sacramento, California. CGF is dedicated to promoting
       education about California and federal firearm laws and protecting the civil
       rights of California gun owners. CGF has participated in and funded First
       Amendment education, litigation, and other charitable activities to defend
       and advance the freedom of speech.

  7.   California Association of Federal Firearms Licensees, Inc. (CAL-FFL) is a
       501(c)6 non-profit membership organization incorporated under the laws of
       California with its principal place of business in Sacramento, California.
       CAL-FFL members include firearm dealers, training professionals, shooting
       ranges, collectors, gun owners, and others who participate in the firearms
       ecosystem. CAL-FFL's mission is to defend and advance the interests of its
       members and the firearms ecosystem without compromising individual or
       economic rights. CAL-FFL has supported Second Amendment and First
       Amendment direct advocacy, grassroots advocacy, education, litigation, and
       other activities to defend and advance constitutional rights and a free
       market.

  8.   I began creating and developing CIFS during the week of July 22, 2018. CIFS
       was launched and made public on the Internet on July 31, 2018. At the time
       of its launch, CIFS used the Internet technology services of Professional Edge
       LLC (PELLC). The owner of PELLC represented to me that their Web
       hosting services utilized a software management layer that directed the use
       of Amazon AWS products, including Web servers.
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 4 of 18 PageID: 1126



  9.    On or about 4:04 p.m. August 1, 2018, CIFS was subject to a “takedown” from
        Amazon AWS under Abuse Case Number 17329175247-1. PELLC forwarded
        to me a copy of the takedown demand sent by Amazon AWS from Amazon
        EC2 Abuse (ec2-abuse@amazon.com). Referring to the URL
        http://codeisfreespeech.com/code_files/liberator_complete.zip, the takedown
        stated:

              * Comments:
              <<<
              “Liberator (Download)- The Liberator is a physible [sic],
              3D-printable single shot handgun, the first such printable
              firearm design made widely available online, designed by
              Defense Distributed"

              In order to comply with the temporary restraining order,
              the reported content must be taken down immediately.

        Exhibit A is a true and correct copy of this message.

  10.   The temporary restraining order referred to in the Amazon AWS takedown
        demand did not restrain or otherwise enjoin or apply to CIFS, FPC, FPF,
        CGF, CAL-FFL, or me.

  11.   In response to the takedown demand and the fact that Amazon AWS could
        not be trusted to defend its customers and their important content against
        baseless attacks, CIFS ceased using Amazon AWS services and was migrated
        to other Web service providers that day.

  12.   PELLC represented to me that, through their conversations with Amazon
        AWS in response to the takedown demand, they were led to believe that a
        government actor may have sent Amazon AWS the takedown demand.
        According to PELLC, Amazon AWS would not disclose to them any
        information about the takedown demand sender.

  13.   After the migration was complete, on or about August 2, 2018,
        CodeIsFreeSpeech.com began to utilize Cloudflare services.

  14.   On or about August 4, 2018, Facebook banned the CodeIsFreeSpeech.com
        URL and “de-platformed” content about CIFS that contained the domain
        name. Facebook and Instagram began to actively block comments, posts, or
        even private messages containing the CodeIsFreeSpeech.com URL.

  15.   At approximately 12:50 p.m. Pacific Time on February 2, 2019, a takedown
        demand that was apparently sent by the New Jersey Office of the Attorney
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 5 of 18 PageID: 1127



        General to Cloudflare was forwarded to me through an email originating
        from “Cloudflare Abuse”. The takedown demand stated:

              This is a notice to Cloudflare that you are serving files
              consisting of 3D printable firearms in violation of NJ Stat.
              Ann. § 2C:39-9 3(l)(2). These files are accessible via
              Cloudflare's New Jersey datacenter. You shall delete all
              files described within 24 hours or we will be forced to press
              charges in order to preserve the safety of the citizens of
              New Jersey.

        Exhibit B is a true and correct copy of this message.

  16.   The “Reported URLs” in the takedown demand were as follows:

         §   https://codeisfreespeech.com/code_files/liberator_complete.zip
         §   https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.pdf
         §   https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip
         §   https://codeisfreespeech.com/code_files/ar15_complete.zip
         §   https://codeisfreespeech.com/code_files/ar10_complete.zip
         §   https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip
         §   https://codeisfreespeech.com/code_files/1911_complete.zip
         §   https://codeisfreespeech.com/code_files/vz58_complete.zip
         §   https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip
         §   https://codeisfreespeech.com/checksum.txt
         §   https://codeisfreespeech.com/gun.png
         §   https://codeisfreespeech.com/

  17.   In an effort to comply with the takedown demand, I engaged the services of a
        network engineer at my expense. Exhibit C is a true and correct copy of an
        invoice received for these services.

  18.   At approximately 1:12 p.m. Pacific Time that same day, access to files at
        CodeIsFreeSpeech.com were restricted, thus making them inaccessible to
        anyone who browsed to or otherwise attempted to access them. The Web site
        itself continued to be accessible. Exhibit D is a true and correct copy of what
        the website now shows visitors.

  19.   I have reviewed the letter sent by counsel for the Plaintiffs in this case to
        counsel for the Defendant, Attorney General Gurbir Grewal, on February 14,
        2019, as well as the response that Jeremy Feigenbaum e-mailed to counsel
        for the Plaintiffs on February 19, 2019.
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 6 of 18 PageID: 1128



  20.   I believe that the content of CodeIsFreeSpeech.com – including the
        suppressed digital instructions in the form of computer-aided design files or
        other code or instructions stored and displayed in electronic format as a
        digital model that may be used to program a three-dimensional printer to
        manufacture or produce a firearm, firearm receiver, magazine, or firearm
        component – is protected by the United States Constitution.

  21.   But for the challenged statutes and Attorney General Gurbir Grewal’s
        policies, practices, laws, customs, and threats of both civil and criminal
        prosecution, CIFS and all of its contents and files would be republished
        online and accessible to people as they were from July 31, 2018 to February
        2, 2019, including to persons in the State of New Jersey.

  I declare under penalty of perjury that the foregoing is true and correct.


  Date: February 20, 2019.

                                                       ___________________________
                                                             Brandon Combs
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 7 of 18 PageID: 1129
   Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 8 of 18 PageID: 1130




Fwd: Re: Your Amazon EC2 Abuse Report [17329175247] [AWS ID 759167349927]
Michael @ Professional Edge LLC <m3@professionaledgellc.com>                                  Wed, Aug 1, 2018 at 4:19 PM
Reply-To: m3@professionaledgellc.com
To: Brandon Combs




 ------ Forwarded Message -----
  Subject: Re: Your Amazon EC2 Abuse Report [1 7329175247) [AWS ID 759167349927)
     Date:Wed, 1 Aug 2018 16:14:35 -0700
    From:Michael@ Professional Edge LLC <m3@professionaledgellc.com>
 Reply-To:m3@professionaledgellc.com
        To:Amazon EC2 Abuse <ec2-abuse@amazon.com>
       CC:Michael @ Professional Edge LLC <m3@professionaledgellc.com>



 Please provide a copy of the legal restraining order, or call me at my contact info below.


 Michael Miyahara-Mccaskey
 Professional Edge I Geovario Hosting
 www.professionaledgellc.com
 p . 800-208- 5510 ext 646
 f . 408-520- 3293


 Amazon EC2 Abuse wrote on 8/1/2018 4:04 PM:

               0'1
          IQ~- amazon
           • webservices™
              [URGENT! IMMEDIATE ACTION REQUIRED OR AWS WILL TAKE ACTION AGAINST YOUR
              INSTANCES TO PREVENT ACCESS TO THE REPORTED CONTENT IN ORDER TO
              COMPLY WITH THE RECEIVED TEMPORARY RESTRAINING ORDER (TRO)]

              Hello,

              We've received a notice regarding unwanted content hosted on your AWS resources. A copy of
              the complaint identifying the content in question is included below.

              Please review the attached notice and take appropriate action.

              Regards,
              AWSAbuse

              Abuse Case Number: 17329175247-1

              ---Beginning of forwarded report--

              * Log Extract:
              <<<
              http://codeisfreespeech.com/code_files/liberator_complete .zip
              >>>
    Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 9 of 18 PageID: 1131

             
            * Comments:  
            <<< 
            “Liberator (Download)­ The Liberator is a physible [sic], 3D­printable single shot handgun, the
            first such printable firearm design made widely available online, designed by Defense
            Distributed" 
             
            In order to comply with the temporary restraining order, the reported content must be taken
            down immediately.  
            >>>

            How can I contact a member of the Amazon EC2 abuse team or abuse
            reporter?  
            Reply this email with the original subject line.

            Amazon Web Services

            Amazon Web Services LLC is a subsidiary of Amazon.com, Inc. Amazon.com is a registered trademark of
            Amazon.com, Inc. This message produced and distributed by Amazon Web Services, LLC, 410 Terry Avenue
            North, Seattle, WA 98109­5210.




 
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 10 of 18 PageID: 1132
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 11 of 18 PageID: 1133

    On 2019-02-02 12:25:03-08:00 Cloudflare wrote:

    Cloudflare received an abuse report regarding:
    codeisfreespeech.com

    Please be aware Cloudflare is a network provider offering a reverse proxy, pass-through
    security service. We are not a hosting provider. Cloudflare does not control the content of our
    customers.

    The actual host for codeisfreespeech.com are the following IP addresses. 208.82.143.90. Using
    the following command, you can confirm the site in question is hosted at that IP address: curl -v
    -H "Host: codeisfreespeech.com" 208.82.143.90/

    Below is the report we received:

    Reporter's Name: New Jersey Office of the Attorney General
    Reporter's Email Address: dcjtipline@njdcj.org
    Reporter's Telephone Number: 609-984-6500

    Reported URLs:

           https://codeisfreespeech.com/code files/liberator complete.zip
           https://codeisfreespeech.com/code files/ar15 lower machining/instructions.pdf
           https://codeisfreespeech.com/code files/ar15 80 percent lower.zip
           https://codeisfreespeech.com/code files/ar15 complete.zip
           https://codeisfreespeech.com/code files/ar10 complete.zip
           https://codeisfreespeech.com/code files/ruger 10-22 complete.zip
           https://codeisfreespeech.com/code files/1911 complete.zip
           https://codeisfreespeech.com/code files/vz58 complete.zip
           https://codeisfreespeech.com/code files/beretta 92fs complete.zip
           https://codeisfreespeech.com/checksum.txt
           https://codeisfreespeech.com/gun.png
           https://codeisfreespeech.com/

    Reported Destination IPs:
    {104.27.176.6,104.27.177.6,2606:4700:30::681b:b106,2606:4700:30::681b:b006}

    Reported Destination Ports: {443/TCP}

    Logs or Evidence of Abuse: This is a notice to Cloudflare that you are serving files consisting of
    3D printable firearms in violation of NJ Stat. Ann. § 2C:39-9 3(I)(2). These files are accessible via
    Cloudflare's New Jersey datacenter. You shall delete all files described within 24 hours or we
    will be forced to press charges in order to preserve the safety of the citizens of New Jersey.


    Please address this issue with your customer.

    Regards,

    Cloudflare Abuse
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 12 of 18 PageID: 1134
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 13 of 18 PageID: 1135



                                                                INVOICE
Gryman Solutions
                                                                   Paid



                                                          Invoice#: 0002
                                                       Invoice Date: Feb 2, 2019
                                                          Due date: Mar 4 , 2019
. . . .m

                                                                       Amount due:
                                                                           $0.00


Bill To:

- -.com


Description                                            Hours              Rate       Amount

Website Migration
                                                            1        $100 .00        $100 .00
Migrate web data, DNS, SSL certificates to new host.

                                                                     Subtotal        $100 .00

                                                                          Total      $100 .00
Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 14 of 18 PageID: 1136
          Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 15 of 18 PageID: 1137




CodeIsFreeSpeech.com
      Firearm-Related Speech, Machining
 Instructions, Codes Published by Civil Rights
        Organizations, Activists at New
        CodeIsFreeSpeech.com Website

Back to CodeIsFreeSpeech.com

SACRAMENTO, CA (July 31, 2018) — Tonight, the
organizations and individuals behind
CodeIsFreeSpeech.com, a new Web site for the publication
and sharing of firearm-related speech, including machine
code, have issued the following statement:

Our Constitution’s First Amendment secures the right of
all people to engage in truthful speech, including by
sharing information contained in books, paintings, and
files. Indeed, freedom of speech is a bedrock principle of
our United States and a cornerstone of our democratic
Republic. Through CodeIsFreeSpeech.com, we intend to
encourage people to consider new and different aspects of
our nation’s marketplace of ideas – even if some
government officials disagree with our views or dislike our
          Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 16 of 18 PageID: 1138


content – because information is code, code is free speech,
and free speech is freedom.

Should any tyrants wish to chill or infringe the rights of the
People, we would welcome the opportunity to defend
freedom whenever, wherever, and however necessary.
Hand-waving and hyperbole are not compelling
government interests and censorship is not proper tailoring
under the law.

There is no doubt that Cody Wilson and Defense
Distributed have inspired countless Americans to exercise
their fundamental, individual rights, including through
home gunsmithing. Through CodeIsFreeSpeech.com, we
hope to promote the collection and dissemination of
truthful, non-misleading speech, new and evolving ideas,
and the advancement of the Second Amendment right to
keep and bear arms.

CodeIsFreeSpeech.com is a publicly-available Web site
for truthful, non-misleading speech and information that is
protected under the United States Constitution. The
purpose of this project is to allow people to share
knowledge and empower them to exercise their
fundamental, individual rights. CodeIsFreeSpeech.com is a
project of Firearms Policy Coalition, Firearms Policy
Foundation, The Calguns Foundation, California
          Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 17 of 18 PageID: 1139


Association of Federal Firearms Licensees, and a number
of individuals who are passionate about the Constitution
and individual liberties.

Firearms Policy Coalition (www.firearmspolicy.org) is a
501(c)4 grassroots nonprofit organization. FPC’s mission
is to defend the Constitution of the United States,
especially the fundamental, individual Second Amendment
right to keep and bear arms, through advocacy, legal
action, education, and outreach.

Firearms Policy
Foundation (www.firearmsfoundation.org) is a 501(c)3
grassroots nonprofit organization. FPF’s mission is to
defend the Constitution of the United States and the
People’s rights, privileges and immunities deeply rooted in
this Nation’s history and tradition, especially the
inalienable, fundamental, and individual right to keep and
bear arms.

The Calguns Foundation (www.calgunsfoundation.org)
is a 501(c)3 non-profit organization that serves its
members, supporters, and the public through educational,
cultural, and judicial efforts to advance Second
Amendment and related civil rights.
California Association of Federal Firearms Licensees
          Case 3:19-cv-04753-AET-TJB Document 18-3 Filed 02/20/19 Page 18 of 18 PageID: 1140


(www.calffl.org) is a 501(c)6 nonprofit organization
serving its members and the public through direct and
grassroots issue advocacy, regulatory input, legal efforts,
and education. CAL-FFL’s membership includes firearm
dealers, training professionals, shooting ranges, licensed
collectors, others who participate in the firearms
ecosystem.

                                               ###

MEDIA CONTACT: Craig DeLuz / P: (916) 378-5785
